      Case 3:18-cv-00866-CWR-FKB Document 51 Filed 10/04/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


 ALYSSON MILLS, IN HER CAPACITY                      Case No. 3:18-cv-866-CWR-FKB
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                            Arising out of Case No. 3:18-cv-252
 PROPERTIES, LLC                                     Securities and Exchange Commission v.
                                                     Arthur Lamar Adams and Madison Timber
                Plaintiff                            Properties, LLC

 v.                                                  Hon. Carlton W. Reeves, District Judge

 BUTLER SNOW LLP; BUTLER SNOW
 ADVISORY SERVICES, LLC; MATT
 THORNTON; BAKER, DONELSON,
 BEARMAN, CALDWELL & BERKOWITZ,
 PC; ALEXANDER SEAWRIGHT, LLC;
 BRENT ALEXANDER; and JON
 SEAWRIGHT

                Defendants


                            NOTICE OF APPEAL OF
                   BUTLER SNOW ADVISORY SERVICES, LLC, AND
                              MATT THORNTON

       Notice is hereby given that Butler Snow Advisory Services, LLC, and Matt Thornton,

Defendants in this case, appeal to the United States Court of Appeals for the Fifth Circuit from

the Order entered in this action on September 12, 2019 [Doc. 48] denying the Butler Snow

Parties’ Motion to Dismiss or Stay Proceedings Pending Arbitration.

       Respectfully submitted October 4, 2019.




                                                 1
      Case 3:18-cv-00866-CWR-FKB Document 51 Filed 10/04/19 Page 2 of 2




 /                                                  /s/ Edward Blackmon, Jr.
                                                    Edward Blackmon, Jr. (MB No. 3354)
                                                    Bradford J. Blackmon (MB No. 104848)

                                                    Blackmon & Blackmon, PLLC
                                                    907 W. Peace Street
                                                    Canton, MS 39046
                                                    Phone: (601) 859-1567
                                                    Facsimile: (601) 859-2311
                                                    edblackmon@blackmonlawfirm.com
                                                    bjblackmon@blackmonlawfirm.com




                                                    Attorneys for Butler Snow Advisory LLC
                                                    and Matt Thornton


                                CERTIFICATE OF SERVICE

        I, Edward Blackmon, Jr., Esq., certify that on October 4, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

                                                      /s/ Edward Blackmon, Jr.




                                                2
